Citation Nr: 9930517	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether a rating decision dated in June 1955 which denied 
service connection for varicosities of both legs and thighs 
contained clear and unmistakable error. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.  

This matter arises from a Department of Veterans Affairs (VA) 
rating decision rendered in May 1997 by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire, Regional 
Office (RO).  In that decision, it was held that a prior 
rating decision of June 1955 which denied the veteran 
entitlement to service connection for the varicosities of 
both legs and thighs was not clearly and unmistakably 
erroneous.  


FINDING OF FACT

The June 1955 rating decision which denied service connection 
for varicosities of both legs and thighs was not appealed and 
contained no obvious, undebatable error of fact or law, based 
on the evidence and applicable regulations at that time, 
which if corrected would have resulted in the allowance of 
service connection for bilateral varicose veins.  


CONCLUSION OF LAW

The June 1955 rating decision by the originating agency, 
which failed to grant entitlement to service connection for 
varicosities of both legs and thighs, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.105(a), 3.303, 3.307, 3.309 (1999); Veterans 
Regulation No. 2(a), pt. II, para. III; Department of 
Veterans Affairs Regulations 1008 and 1009, effective 
January 25, 1936, to December 31, 1957.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that the veteran has presented a 
claim, which is not inherently implausible.  Further, we are 
satisfied that the claim has been adequately developed and 
that no further duty to assist the veteran in connection with 
his claim is shown.  

The veteran and his representative contend that there was 
clear and unmistakable error in the RO's rating decision of 
June 1955 denying service connection for varicose veins.  In 
this regard, it is specifically contended that, if the June 
1955 rating decision had afforded the veteran consideration 
of the principles relating to service connection pursuant to 
38 C.F.R. § 3.303, as well as those principles involving 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309, then service connection for bilateral varicose veins 
would have been granted effective from service discharge.  

The United States Court of Appeals for Veterans Claims 
(Court) held, in the case of Russell v. Principi, 3 Vet. App. 
310 (1992), that clear and unmistakable error exists when, 
considering the applicable laws and regulations and the 
evidence that was in the claims file at the time of the 
decision in question, there was a mistake which, if righted, 
would have changed the outcome of the decision.  The mistake 
must be obvious or undebatable.  

The originating agency denied the veteran's claim seeking 
entitlement to service connection for varicosities of both 
legs and thighs in June 1955.  He was notified of this 
determination that same month and did not appeal.  The 
veteran and his representative now argue that the rating 
decision in June 1955 was clearly and unmistakably erroneous 
in failing to find that the veteran's varicose veins, 
clinically demonstrated within the first post service year, 
was a chronic disease process of the cardiovascular system 
entitled to a presumption of service connection under the VA 
regulatory provisions.  

Some of the basic facts are not in dispute.  The evidence of 
record at the time of the June 1955 rating determination 
demonstrated that the veteran's vascular system, on clinical 
examinations in service, including on his December 1954 
medical examination for service transfer, failed to show any 
abnormality, to include varicosities.  However, at a VA 
examination in May 1955, the veteran complained of varicose 
veins in both legs; moderate varicosities on both legs and 
thighs, moderately symptomatic, were noted on objective 
examination.  

In view of the contentions raised and the testimony proffered 
in November 1998, the Board finds the following regulatory 
provision to be applicable:  

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service 
dependency, line of duty and other issues 
will be accepted as correct in the 
absence of clear and unmistakable error.  
Where the evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purposes of 
authorizing benefits, the rating or other 
adjudicated decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  

38 C.F.R. § 3.105(a) (1999).  The Board observes that the 
clinical data on file when the originating agency considered 
this matter in 1955 revealed that, in May 1955, approximately 
five months following the veteran's separation from service, 
he was clinically shown on VA examination to have 
varicosities involving both legs and thighs.  Prior to this 
examination, varicose veins were neither complained of nor 
shown by the extant clinical record.  It is not contended 
otherwise by either the veteran or his representative.  

In order for there to be a valid claim for clear and 
unmistakable error, there must have been an error in the 
prior adjudication of the claim.  The Court, in Russell, 
supra, has held that the words "clear and unmistakable error" 
are self-defining.  They must include error that is 
undebatable, so that it can be said that reasonable minds can 
only conclude that the original decision was flagrantly 
flawed at the time it was made.  

To establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc, review denied, 
6 Vet. App. 162 (1994).  

The Board is unable to discern clear and unmistakable error 
in the June 1955 rating decision.  The originating agency was 
clearly not wrong in finding that varicose veins were not 
demonstrated in service and, thus, not entitled to a grant of 
service connection under the provisions of the regulatory 
provisions in effect at that time to include those now 
codified at 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  These 
regulatory provisions, contrary to the contention of the 
veteran's representative, did not provide a basis for 
granting service connection for varicose veins first 
clinically identified approximately five months following 
service.  The Board in reaching this determination has given 
consideration to each of the regulations upon which the claim 
of clear and unmistakable error is based.  

Application of 38 C.F.R. § 3.303(d)

VAR 1078, effective October 28, 1954, now codified at 
38 C.F.R. § 3.303(d) provided that:  

VA regulations 1080 through [1101] are 
not to be interpreted to the exclusion of 
the permanent policy of the VA that 
service connection may be granted for any 
disease properly diagnosed after 
discharge from war or peacetime service 
when all the evidence, including lay 
evidence and all evidence pertinent to 
the circumstances of service, establishes 
under the usual rules, including 
resolution of reasonable doubt in a 
claimant's favor, that the disease was 
incurred in service.  The one-year 
presumptive period is not intended to 
limit service connection in cases 
involving initial diagnosis at a later 
date when warranted by the regulations.  

Here, the clinical data revealed that varicose veins were 
first clinically demonstrated approximately five months after 
service separation.  There was no evidence to include lay 
statement and/or medical opinion in the record in June 1955 
tending to suggest that the veteran's varicose veins were 
attributable in any way to service and/or had their origin 
therein.  The veteran in his initial claim for varicose veins 
alleged the onset of this disorder as November 1954, 
approximately one month prior to his service separation.  
However as noted above, a service department examination in 
December 1954 specifically indicated no clinically detectable 
varicosities at the time of service separation, one month 
following the claimed onset. Thus, there was a plausible 
basis in the record for the RO's determination in 1955 that 
service connection for varicose veins was not warranted.  

Application of 38 C.F.R. §§ 3.307 and 3.309

VAR 1080(a), effective October 28, 1954, now codified at 
3.307(a) provided that, under the existing VA regulations, a 
chronic or tropical disease becoming manifested to a degree 
of 10 percent or more within one year...will be considered as 
having been incurred in service when the conditions specified 
in paragraph I(c), Part I, Veterans Regulation No. 1(a), as 
amended, are met.  

VAR 1086(a), effective August 31, 1950, provided that:  

Service connection of chronic diseases 
under paragraph I(c), Part I, Veterans 
Regulations No. 1(a)...is restricted, as 
pertinent here, to the following:  
Cardiovascular-renal disease, including 
hypertension.  This term applies to 
combination involvements of the type of 
arteriosclerosis, nephritis, and organic 
heart disease, and since hypertension is 
an early symptom long preceding the 
development of those diseases in their 
more obvious forms, a disabling 
hypertension within the one-year period 
will be given the same benefit of service 
connection as any of the chronic diseases 
listed.  

Thus by its own terms, cardiovascular-renal disease, as set 
forth above, and subject to presumptive service connection, 
is limited to arteriosclerosis, nephritis and organic heart 
disease, as well as disabling hypertension.  Varicose veins, 
while rated under 38 C.F.R. § 4.104, the cardiovascular 
system, in VA's Schedule For Rating Disabilities, 38 C.F.R. 
Part 4, as pointed out by the veteran's representative, is 
not considered to be cardiovascular or renal disease for 
purposes of § 3.309(a), but a disease of the arteries and/or 
veins.  Such is indicated by the subheading to § 4.104, 
separating Diagnostic Codes 7020 and 7101.  38 C.F.R. § 3.309 
provides presumptive service connection for organic heart 
disease, nephritis and/or diseases of the arteries 
(arteriosclerosis), but not diseases of the veins.  As 
varicose veins clearly are a disease of the veins, service 
connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 
would not be in order.  

In sum, the term "cardiovascular-renal disease" does not 
include varicose veins as argued by the veteran's 
representative.  As varicose veins are not subject to 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309(a) or its predecessor regulations, service connection 
for varicose veins on the basis of clear and unmistakable 
error in the June 1955 rating decision is not in order.  




ORDER

There was no clear and unmistakable error in the June 1955 
rating decision, which denied service connection for 
varicosities of both legs and thighs.  





		
	J. E. Day
	Member, Board of Veterans' Appeals




 

